Citation Nr: 1534982	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to October 1968.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The RO adjudicated the Veteran's claim as related to the underlying issue of entitlement to service connection for posttraumatic stress disorder (PTSD); however, a claim is not limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the present claim on appeal, the Veteran continues to seek service connection for an acquired psychiatric disability, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.

In the Veteran's June 2010 VA Form 9, Appeal to Board, the Veteran requested a hearing before the Board at the RO.  Letters sent to the Veteran in August 2014, November 2014, and February 2015 notified him that he was on a list of people requesting Travel Board Hearings.  

A report of general information dated in June 2015 indicated the Veteran had called and left a message canceling his Board videoconference hearing scheduled for May 27, 2015.  The report noted that the RO attempted to call the Veteran and left a message that if the Veteran would like to reschedule, to provide a request in writing with the reason for not attending the May 2015 hearing and request to reschedule.  The claims file does not contain any response from the Veteran.  Therefore, the original request for a hearing before the Board is considered withdrawn.
  

FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied a claim of entitlement to service connection for a psychiatric disorder to include PTSD.  The Veteran did not perfect an appeal of that rating decision nor was new and material evidence received within the appeal period.
  
2.  Evidence received since the February 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder to include PTSD, and it raises a reasonable possibility of substantiating the underlying claims.   

3. The Veteran has PTSD that is related to military service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, which denied the Veteran's claim of service connection for a psychiatric disorder to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disorder to include PTSD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Because the Board is reopening the claim and granting service connection, that action is considered a full grant of the benefit sought and no discussion of VA's duties to notify and assist is necessary.

II.  Petition to Reopen Claims

In July 2003 the Veteran originally filed a claim of entitlement to service connection for PTSD. 

In a February 2004 rating decision, the RO denied the claim on the basis that there was no diagnosis of PTSD.  The Veteran filed a notice of disagreement on this matter in October 2004.  Outpatient VA treatment records dated from April 2004 to April 2005 were considered in a May 2005 statement of the case on this matter.
 
Following the May 2005 issuance of a statement of the case on this matter, the Veteran did not file a substantive appeal, VA Form 9, to perfect an appeal, or submit new and material evidence within one year of the February 2004 rating decision not considered in the re-adjudication in the May 2005 statement of the case.  Therefore, the February 2004 rating decision is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Although the RO in the June 2009 rating decision considered the claim reopened, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue on the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 
  
The evidence of record at the time of the February 2004 rating decision consisted of the Veteran's service treatment and personnel records and post-service medical records and reports dated prior to that rating decision.  
  
In November 2008, the Veteran submitted a claim, requesting to reopen his claim of service connection for PTSD.  

Since the February 2004 rating decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records; the reports of VA examinations in March 2009 and January 2014; and lay statements of the Veteran.  

The additional records provide additional evidence not previously on file that substantiates the presence of an acquired psychiatric disability to include PTSD; and contains evidence supportive of the Veteran's claim with respect to whether an acquired psychiatric disability to include PTSD is likely due to service and as to the nature of present psychiatric symptomatology.   

The additional records received since the February 2004 rating decision include evidence which was not previously on file that is not cumulative or redundant of the prior evidence on file, and which raises a reasonable possibility of substantiating the claims.  
 
In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for an acquired psychiatric disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


II.  Service Connection: Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In claims of service connection for PTSD, the record must include (1) medical evidence diagnosing PTSD in conformance with criteria of the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

VA implemented use of DSM-5, effective August 4, 2014.  It has been determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still applicable for this appeal.  

The following are pertinent provisions that apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:  

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III. Evidence and Analysis

The Veteran's DD Form 214 shows that he received the Vietnam Service Medal with Two Bronze Stars, and the Republic of Vietnam Campaign Medial with Device.  Service personnel records indicate that he served in Da Nang, Vietnam between July 1967 and September 1968.

VA treatment records on file are dated since November 2002, and show that during an April 2004 health promotion review as a new patient, the Veteran reported on depression screening that he was depressed or sad during most of the last year.  On PTSD screening, he reported witnessing an event that involved actual or threatened death or serious injury.  He answered affirmatively that he had symptoms of  "memory interferes, felt distant/cut off, and super alert/watchful/on guard."

During a July 2004 VA psychiatry new intake assessment interview, the Veteran reported having nightmares and "daymares".  He reported that during service in Vietnam, as he was walking by in an area where he worked, he witnessed Vietnamese shoot an infiltrator in front of him, and then the shooter went back to work.  He saw a boatful of body bags; and he was in a truck when the boards sticking out of the truck were hitting and knocking people off their bicycles and the truck just kept moving and the soldiers were laughing.  He felt guilty about this.  He also knew someone who was killed and he had a half dozen schoolmates who did not come back from Vietnam.  

At that treatment visit and in other VA treatment records in 2004 and 2005, the reports contain Axis I (DSM-IV) diagnoses of major depressive disorder; rule out PTSD; alcohol dependence in remission; polysubstance abuse or dependency in remission; and nicotine dependence.  

In statements submitted in July 2003 and January 2004, the Veteran reported that during service in Vietnam, he witnessed an episode in which a Vietcong member was caught measuring distances for artillery fire.  That person was interrogated and then shot in the head in front of the Veteran.  This occurred in Da Nang in 1967 or 1968.

The report of a September 2008 assessment and diagnosis by Sarah J. Getman, MA, CTSS, LMHC, NCC, shows that she evaluated the Veteran to screen for evidence of PTSD symptomatology.  After mental status examination and assessment for PTSD Scales, that licensed mental health counselor recorded a diagnosis of PTSD, based on minimal cutoff scores for reexperiencing, avoidance, and hyperarousal; and trauma specification and PTSD impairment criteria. 

The report of a March 2009 VA examination for PTSD shows that the Veteran reported that he was deployed for a year in Vietnam, serving in Da Nang where he was a cargo handler.  The Veteran reported a stressor incident he witnessed in Vietnam in which a Vietnamese male was interrogated and then shot in the head by Vietnamese.  He reported that this resulted in intense fear, and feelings of helplessness and horror.  After examination, on Axis I, the examiner diagnosed alcohol dependence, in sustained remission; and polysubstance abuse, in sustained remission.

The examiner commented that the Veteran did not report current symptoms which meet the formal diagnostic criteria for PTSD.  As rationale, the examiner stated that the Veteran reported minimal symptoms of PTSD, did not report frequent intrusive thoughts and dreams related to stressor experiences occurred twice a year; and there was minimal indication that PTSD symptoms had caused impairment in functioning over the years.  Also, the primary impairment in functioning appeared to have been due to chronic alcohol dependence. 

VA treatment records include a March 2010 PTSD consultation report, which indicates that the Veteran reported that during service he served in Vietnam with a cargo handling battalion, with shore duty in Da Nang, loading amphibious landing craft for nine months, and mess cooking.  He reported that his most traumatizing experience was witnessing interrogation of a Vietnamese man by Vietnamese regulars.  The man was restrained, tied up, and shot in the head, which all occurred 20 feet from the Veteran.  He indicated that he also saw a boat carrying multiple body bags; and could hear firefights, but was not part of them himself.

That report contains PTSD diagnostic criteria findings that the Veteran met the criteria for a diagnosis of PTSD: (1) exposure to stressor; (2) re-experiencing/ intrusive thoughts; (3) numbing/avoidance; (4) arousal/hypervigilance; with noted details showing the Veteran met the criterion.

After the evaluation, the report contains an assessment that the Veteran presented with signs and symptoms consistent with a diagnosis of PTSD dating and relating to military service in Vietnam, when he witnessed the interrogation and death of a Vietnamese man; seeing a boat full of body bags of dead soldiers; hearing firefights in the distance.  The report contains a diagnosis on Axis I, of PTSD, mild; as well as rule out major depressive disorder, history of alcohol dependence in sustained remission, and history of cannabis abuse, in sustained remission.

The examiner noted that the Veteran also endorsed a longstanding history of alcohol dependence and drug use, which the examiner opined was likely used as a means of coping with his trauma reactions.  The Veteran had been "clean and sober" for the past six years.  
The report of a January 2014 VA examination for PTSD shows that the examiner diagnosed alcohol use disorder in remission; and that the Veteran did not have a diagnosis of PTSD that conforms to DMS-5 criteria.  Specifically, the examiner found that Criterion D was not met adequately so as to support a diagnosis of PTSD.  Under DSM-5, Criterion D concerns whether symptoms associated with "negative alterations in cognitions and mood associated with the traumatic event(s), beginning or worsening after the traumatic event(s) occurred, as evidence by two or more" of seven included sets of related symptoms.

The examiner determined that all other criteria of DSM-5 were met, including Criterion A, finding that the following stressors related to the Veteran's fear of hostile military or terroristic activity: witnessing a man get shot in the head and exposure to body bags.  Based on this finding, the Board finds that the Veteran's stressor is fear of hostile military or terroristic activity.  Resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's described stressors are consistent with the nature of his military service in Vietnam.

As such, the only remaining question is whether the Veteran has a current PTSD disability stemming from his military service in Vietnam.

As noted, although the 2014 VA examiner found the Veteran did not meet the criteria for a PTSD diagnosis under DSM-V, as this case was certified to the Board prior to August 2014, DSM-V is not applicable.  As noted above, a March 2010 VA consultation report notes the Veteran did meet the criteria for a diagnosis of PTSD under DSM-IV.  This same note indicates that the diagnosis of PTSD is based upon the Veteran's described stressors from his military service in Vietnam.  As such, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, entitlement to service connection for PTSD is warranted.

In sum, there is medical evidence diagnosing PTSD in conformance with criteria of the applicable edition of the DSM, DSM-IV, and VA psychologists have linked this diagnosis to in-service stressors which have been deemed to be related to the Veteran's fear of hostile military or terrorist activity.  Accordingly, the Board concludes that service connection is warranted for PTSD.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(f).


ORDER

The claim for service connection for an acquired psychiatric disability is reopened.

Service connection for PTSD is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


